UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7243



PAUL A. LOVINGS,

                                              Petitioner - Appellant,

          versus


GENE JOHNSON, Director,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-1064)


Submitted:   December 16, 2004            Decided:   December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul A. Lovings, Appellant Pro Se.      Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Paul A. Lovings seeks to appeal the magistrate judge’s

order* dismissing as time-barred his petition filed under 28 U.S.C.

§ 2254 (2000).         An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).                 A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                 28 U.S.C.

§   2253(c)(2)        (2000).      A    prisoner    satisfies        this    standard     by

demonstrating          that    reasonable     jurists       would      find       that   his

constitutional         claims     are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record      and     conclude     that   Lovings    has   not    made    the       requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts       and    legal   contentions     are     adequately    presented          in   the

materials         before   the    court    and     argument    would        not    aid   the

decisional process.

                                                                                  DISMISSED



        *
      The parties consented to jurisdiction of the magistrate judge
under 28 U.S.C. § 636(c)(2000).

                                          - 2 -